PER CURIAM.
Appellants, plaintiffs in the court below, seek reversal of a judgment based upon an adverse jury verdict for defendant-appellants.
We have carefully considered appellants’ contention that the trial court erred in refusing to grant appellants a new trial because the verdict was contrary to the manifest weight of the evidence. Unquestionably the verdict surprised appellants arid the trial judge. Nevertheless, the trial judge felt, and we agree, that the issue was one for the jury’s determination.
Accordingly, we find no demonstration of reversible error and affirm the judgment appealed from.
AFFIRMED.
DOWNEY and HERSEY, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.